Citation Nr: 0909289	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  94-36 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and post-traumatic 
stress disorder.  

2.  Entitlement to service connection for chronic renal cell 
carcinoma residuals with post-radical nephrectomy residuals 
claimed as the result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to March 
1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
New Orleans, Louisiana, Regional Office which, in pertinent 
part, denied service connection for a chronic acquired 
psychiatric disorder.  In August 1997, the Board, in 
pertinent part, remanded the Veteran's appeal to the New 
Orleans, Louisiana, Regional Office for additional action.  

In July 1998, the New Orleans, Louisiana, Regional Office 
denied service connection for a chronic acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
paranoid schizophrenia.  In February 1999, the Board, in 
pertinent part, denied service connection for an acquired 
psychiatric disorder.  The Veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In October 2000, the Court vacated that portion of the 
February 1999 Board decision which denied service connection 
for an acquired psychiatric disorder and remanded the 
Veteran's appeal to the Board for additional action.  In May 
2001, the Board remanded the Veteran's claim to the New 
Orleans, Louisiana, Regional Office for additional action.  

In December 2002, the Veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the New 
Orleans, Louisiana, Regional Office.  In August 2003, the 
Board remanded the Veteran's appeal to the New Orleans, 
Louisiana, Regional Office for additional action.  

In July 2005, the New Orleans, Louisiana, Regional Office 
denied service connection for chronic renal cell carcinoma 
residuals with post-radical nephrectomy residuals.  In 
February 2006, the Board remanded the Veteran's appeal to the 
New Orleans, Louisiana, Regional Office for additional 
action.  

The Veteran subsequently moved to Texas and his claims files 
were transferred to the Houston, Texas, Regional Office (RO).  

The issue of service connection for chronic renal cell 
carcinoma residuals with post-radical nephrectomy residuals 
claimed as the result of Agent Orange exposure is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's depression disability has been objectively 
shown to be etiologically related to his service-connected 
tinnitus.


CONCLUSION OF LAW

Depression is proximately due to or as the result of the 
Veteran's service-connected tinnitus.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claims for service connection for a 
chronic acquired psychiatric disorder, the Board observes 
that the RO issued VCAA notices to the Veteran in May 2002, 
December 2003, March 2005, and August 2006 which informed him 
of the evidence needed to support a claim of entitlement to 
service connection and the assignment of a disability 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The January 
1994 rating decision from which the instant appeal arises was 
issued prior to the enactment of the VCAA.  

VA has attempted to secure all relevant documentation.  The 
Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the New 
Orleans, Louisiana, Regional Office.  There remains no issue 
as to the substantial completeness of the Veteran's claim.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Where a veteran 
served continuously for ninety days or more during a period 
of war or during peacetime service after December 31, 1946, 
and a psychosis becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by service-connected one is judged.  The Board 
will consider the Veteran's claim under the prior version of 
38 C.F.R. § 3.310 as it is more favorable to the Veteran.  

While there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute a single claim.  Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006).  

The Veteran's service treatment records make no reference to 
a chronic acquired psychiatric disorder.  

Service connection is currently in effect for tinnitus and 
bilateral hearing loss disability.  The Veteran was first 
diagnosed with tinnitus in 1990, and the Veteran's March 1993 
claim indicated that he was asserting that he had stress 
secondary to tinnitus.

A January 2008 VA psychiatric evaluation states that the 
Veteran had been diagnosed with psychiatric disability that 
included depression.  The physician commented that:  

[The Veteran] also suffers from tinnitus 
(ringing in the ears).  This latter 
condition has been the primary reason for 
[the veteran's depression] and for the 
recent worsening of his PTSD [symptoms].

The Board observes that the medical evidence dated most 
contemporaneously with the filing of the Veteran's claim in 
this case also links the Veteran's depression to his 
tinnitus.  For example, a July 1993 VA medical record noted 
that the Veteran's chief complaint was tinnitus relating to 
insomnia, depression, and irritability; the diagnosis was 
dysthymia.  A July 1997 VA progress note (authored by a VA 
physician) also essentially linked (or at least associated) 
the Veteran's depression to his tinnitus.

In short, the Board finds that the most recent medical 
evidence of record, the January 2008 VA physician's statement 
linking the Veteran's depression to his tinnitus, as well as 
the evidence dated most contemporaneously with the filing of 
the Veteran's claim in this case, the July 1993 and July 1997 
VA medical records, all link the Veteran's depression to his 
tinnitus.  The Board observes that the January 2008 VA 
physician indicated that the Veteran was an "outpatient 
under my care," and the claims file reflects that the 
January 2008 VA physician clearly had knowledge of the 
Veteran's medical history.  Based on the foregoing, service 
connection for depression as secondary to service-connected 
tinnitus is warranted.

In granting the Veteran's claim of service connection for 
depression, the Veteran's related claims of service 
connection for schizophrenia and PTSD have been rendered 
largely moot.  At any rate, the Veteran was not shown to have 
schizophrenia during service or within a year thereafter, and 
no health care professional has linked the Veteran's 
schizophrenia to service or the Veteran's service-connected 
tinnitus.  As for PTSD, the Board observes that the most 
probative evidence of record (comprehensive VA examinations 
dated in November 1994, August 2000, May 2002, April 2004, 
and May 2007) reveal no diagnoses of PTSD, with most of the 
examiners specifically stating that the Veteran has no PTSD.  
Even if it were conceded that the Veteran has PTSD, there is 
no evidence of record corroborating any of the Veteran's 
claimed in-service stressors.

In conclusion, the evidence of record supports a grant of 
service connection for depression as secondary to service-
connected tinnitus.  While it may be argued that the 
competent evidence is in equipoise as to whether the 
Veteran's depression is related to his tinnitus (for example, 
a contrary opinion was rendered in a July 2007 addendum by a 
May 2007 VA examiner, and an August 2002 VA examiner even 
questioned whether the Veteran had tinnitus), in such cases, 
doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression as secondary to service-
connected tinnitus is granted.


REMAND

The Veteran asserts that service connection is warranted for 
chronic renal cell carcinoma residuals with post-radical 
nephrectomy residuals as the claimed disorder was 
precipitated by either his inservice kidney trauma or as the 
result of his exposure to Agent Orange in 1975 while 
stationed at Fort Hood, Texas.  

The Board notes that an August 1977 Board decision denied the 
Veteran's claim of entitlement to service connection for 
kidney disability.  A review of the August 1977 Board 
decision reveals that the adjudication undertaken in that 
decision essentially pertained to urethritis and prostatitis.  
As such, the Board views the Veteran's current claim of 
entitlement to service connection for chronic renal cell 
carcinoma residuals to be different from the claim 
adjudicated in August 1977.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

In reviewing his service treatment records, the Board notes 
that the Veteran was seen for urological complaints on 
multiple occasions.  A May 1975 treatment record notes that 
the Veteran complained of hematuria.  An impression of 
probable urethritis was advanced.  A June 1975 treatment 
record notes that the Veteran reported that he had been 
struck in the back by a pool ball.  An October 1975 
urological evaluation notes that the Veteran had "been in 
and out of this activity for 4 months."  

Based on these records, the Board finds that the Veteran 
should be afforded a VA examination to determine whether he 
has a renal disability related to service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
the appropriate VA examination(s) to 
determine whether he has any kidney 
disability, including chronic renal cell 
carcinoma residuals, related to service.  
Following examination of the Veteran and 
review of the claims file, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has any current 
kidney disability that was caused, or 
aggravated, by his military service, or 
is in any other way causally related to 
active service.

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic renal cell carcinoma residuals 
with post-radical nephrectomy residuals 
claimed as the result of Agent Orange 
exposure with express consideration of 
the provisions of 38 U.S.C.A. § 1116 
(West 2002).  If the benefit sought on 
appeal remains denied, the Veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


